Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 9, 2017                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155172                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
  v                                                                 SC: 155172
                                                                    COA: 327905
                                                                    Wayne CC: 15-001051-AR
  TREMEL ANDERSON,
           Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 29, 2016
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing: (1) the manner in which a magistrate judge may consider the credibility of
  witnesses at a preliminary examination when determining whether to bind over a
  defendant, in light of our instruction that a magistrate should not refuse to bind a
  defendant over when the evidence conflicts or raises reasonable doubt; see People v Yost,
  468 Mich. 122, 128 n 8 (2003); and (2) whether the Wayne Circuit Court abused its
  discretion in dismissing the charges in this instance. The parties should not submit mere
  restatements of their application papers.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 9, 2017
           s0606
                                                                               Clerk